TAFT, J.
Two questions were argued in this cause by the counsel for the defendant, but it is unnecessary to consider them, for the plaintiff concedes that he cannot recover the amount of the draft in question, for that it does not appear that the defendant while residing without the state did not have known property within the state that could have been attached by the common process of law. To entitle him to recover, it was necessary he should establish that fact. Stevens v. Fisher, 30 Vt. 200.

Judgment reversed, and judgment for the plaintiff ■for the smaller sum named in the report.